Opinion issued April 16, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-15-00265-CV
                           ———————————
   SW SERVICE CENTER 1, L.P. AND SW SERVICE CENTER 2, L.P.,
                          Appellants
                                       V.
           HARRIS COUNTY APPRAISAL DISTRICT, Appellee


                   On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-56200


                         MEMORANDUM OPINION

      Appellants, SW Service Center 1, L.P. and SW Service Center 2, L.P., have

filed an unopposed motion to dismiss the appeal. No opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                        2